per curiam :
Con fecha 5 de mayo de 1986 el Procurador General de Puerto Rico radicó ante este Tribunal una querella contra el abogado Víctor Oquendo Carrasquillo en la cual le imputa la alegada comisión del siguiente cargo:
El Lie. Víctor Oquendo Carrasquillo actuó en violación a los cánones de ética profesional en su relación abogado cliente con la Sra. Santa Rodríguez Santiago al no informarle apro-piadamente sobre los incidentes en que la representaba y brindarle una representación legal insuficiente al punto que por su negligencia el caso fue archivado en perjuicio de su cliente; quien siempre oportuna y adecuadamente le suminis-tró al abogado toda la información necesaria y estuvo dispo-nible para cumplir con los requerimientos del Tribunal. Dicha conducta relatada acusa violación a los Cánones 18, 19 y 26. El abogado querellado tampoco contestó nuestros re-querimientos en relación con este asunto, lo que demuestra *418.una inapropiada actitud de desatender requerimientos inhe-rentes a sus funciones como abogado. In re Federico Freytes Mont 86 JTS 17. (Escolio omitido.)
Expedido- el correspondiente mandamiento, funcionarios de la Oficina del Alguacil General de este Tribunal se presen-taron en la dirección del abogado, que consta en este Tribunal, con el propósito de diligenciar el mismo; no pudiendo llevarse ello a cabo por razón de que éste, según la información reci-bida, se había trasladado a Estados Unidos hace algún tiempo. Localizada la dirección donde reside la señora madre del que-rellado ésta se negó a brindar dirección alguna de su hijo en los Estados Unidos a los señores alguaciles.
Mediante memorando de fecha 19 de mayo de 1986, el Al-guacil General de este Tribunal, Sr. Luis R. Amaral, nos in-forma que ese mismo día recibió una llamada telefónica del querellado procedente de Estados Unidos inquiriendo sobre la visita de los alguaciles a la residencia de su señora madre. Luego de ser informado sobre el propósito de la misma, el querellado le informó al Sr. Amaral “que no tenía dirección fija” en Estados Unidos y que tan pronto tuviera una, la in-formaría.
En In re Freytes Mont, 117 D.P.R. 11 (1986), al separar indefinidamente de la profesión de abogado al allí querellado, expresamos:
Como es sabido, este Tribunal tiene poder inherente para reglamentar la profesión de abogacía en Puerto Rico. In re Díaz Alonso, Jr., 115 D.P.R. 755 (1984). En el pasado hemos resuelto que la “naturaleza pública de que está revestida la profesión de abogado reclama de éste estricta observancia de los requerimientos de los tribunales”, In re Pagan Ayala, 115 D.P.R. 814, 815 (1984), y que procede la suspensión provisional del ejercicio de la abogacía de un abogado que in-curre en una “indebida, irrazonable e inexcusable tardanza” al contestar una querella radicada por el Procurador General de Puerto Rico, por cuanto la misma es “indicativa de una *419falta de respeto hacia los procedimientos” de este Tribunal. In re Díaz García, 104 D.P.R. 171, 174 (1975).
En el presente caso, el querellado Federico Freytes Mont no sólo no ha contestado en el término reglamentario la que-rella que radicara el Procurador General, sino que ha aban-donado la jurisdicción sin dejar dirección futura con el afó-rente propósito de impedir que los procedimientos disciplina-rios comenzados no puedan llegar a su fin. Ello no sólo es una conducta reñida con los Cánones de Ética en general, sino que constituye un intento de menoscabar la facultad de este Tribunal para velar por que la clase togada cumpla fiel-mente con los compromisos contraídos con nuestra sociedad; conducta que no estamos dispuestos a tolerar y que es, causa suficiente para que le consideremos indigno de seguir osten-tando el título de abogado. (Énfasis suplido y escolios omiti-dos.)
Igual solución se impone en el presente caso. Por los moti-vos antes expresados, se separa indefinidamente del ejercicio de la abogacía en Puerto Rico al querellado Víctor Oquendo Carrasquíllo. Se dictará sentencia de conformidad con lo antes expuesto.
El Juez Presidente Señor Pons Núñez no intervino. La Juez Asociada Señora Naveira de Rodón se inhibió.